





Exhibit 10.12


CONTRATO DE TRABAJO
 
EMPLOYMENT CONTRACT
En Madrid, 12 de diciembre 2013
 
In Madrid, on December 12, 2013
REUNIDOS
 
TOGETHER
Workday BV, con domicile social en Amsteldijk 166, 1079LH Amsterdam con C.R.I.
número 53679660 (la “Compañía”), representada en este acto pór D. Shaun
Redgrave en su calidad de representante legal de la Compañía.
 
Workday BV with registered office at Amsteldijk 166, 1079LH Amsterdam, with
C.R.I. number 53679660 (the “Company”), represented by Mr. Shaun Redgrave acting
as legal representative of the Company.
D. Luciano Fernandez Gomez mayor de edad, de nactionalidad española, provisto de
D.N.I. 11.757.781S, residente en Espana (el “Trabajador” y conjuntamente con la
Compañía, las “Partes”).
 
Mr. Luciano Fernandez Gomez, of legal age, of Spanish nationality, holder of ID
11.767.7815, and resident in Spain (the “Employee” and together with the
Company, the “Parties”).
MANIFIESTAN
 
DECLARE
I. Que la Compañía se dedica a proporcionar soluciones de software empresariaI.
 
I. The Company is engaged in providing software solutions for Companies.
II. Que es de interés de ambas partes establecer una relacíon laboral que se
regulará de acuerdo con las siguientes claúsulas.
 
II. That it is the wish of both parties to establish a common labour
relationship which is subject to the following clauses.
III. El Trabajador garantiza (i) que puede asumir la presente relacíon laboral
con la Compañía y que no existen acuerdos, restrIcciones o términos, verbales o
escritos, quo pudieran vulnerar o entrar en conflicto con los términos y
condiciones establecidas en el presente contrato o impedir el desarrollo de sus
funciones para la Compañía y (ii) que el cumplimiento y desarrollo de sus
funciones y obligaciones conforme al contrato no dará lugar a reclamaciones o
responsabilidades para la Compañía. En consecuencia, reconoce que si en
cualquier momento la Compañía tuviese conocimiento de la existenía de tales
restricciones o se produjese cualquiera de las mencionadas reclamaciones, la
Compañía podria imponerle [a correspondiente sanción.
 
III. The Employee warrants (i) that he is free take up the present employment
relationship with the Company and that there are no agreements, restrictions or
terms, whether verbal or written, which could breach or be In conflict with the
terms and conditions of your employment with us or prevent or hinder the
performance of his duties and (ii) that the obligations pursuant to the Contract
will not give rise to any claim against or liability on the part of the Company.
As a result, if at any time the Company becomes aware that such restrictions
exist or that any such claims are made, he acknowledges that the Company may
impose him the corresponding sanction.

CLAUSULAS
 
CLAUSES
1. Duración y períod de prueba.
 
1. Duration and trial period.
1.1 El Contrato surtira sus efectos a partir del día 1 de Enero de 2014 y con
sujeción a la Clausula 15, permanecerá en vigor indefinidamente haste que sea
resuelto por cualquiera de las partes.
 
1.1 The Contract shall be effective as from January 1, 2014 and, subject to
Clause 15 will continue thereafter until terminated by either party.
2. Puesto de trabajo
 
2. Position
2.1 El Trabajador prestará servicios por cuenta y dentro del ámbito de dirección
de la Compañía coma Presidente de la región EMEA.
 
2.1 The Employee will render his services in name of and within the organization
and management of the Company as President EMEA.
2.2 En el desempeño de su trabajo, el Trabajador se oblige a actuar
diligentemente, velando en todo momenta por el interés de la Compañía,
realizando cuantas tareas y funciones le sean encomendadas.
 
2.2 The Employee commits to render services in a diligent manner, always looking
after the Company's Interest and undertaking all tasks and duties entrusted to
him.






--------------------------------------------------------------------------------





2.3 La ejecución del trabajo convenido se llevara a cabo bajo la dirección de la
Compañía, a de las personas que esta puede designer. En particular, el
Trabajador reportará a la persona o puesto que en cada momento designe la
Compañía.
 
2.3 The work agreed shall be carried out under the direction of the Company or
the persons who the Company may designate. In particular, the Employee will
report to any other Individual or position the Company may determine at any
moment.
3. Pacto de exclusividad
 
3. Exclusivity commitment
3.1 De acuerdo con lo establecido en el Código de Conducta de la Compañía si en
cualquier momento usted mantiene una relación ye sea laboral, por cuenta propia,
coma directivo o consultor que implique que se encuentra trabajando fuera de la
Compañía, usted deberá notificarlo or escrito a departamento de recursos humanos
de la Compañía para que la misma determine si existe o no un conflicto de
intereses. En el caso de que exista un conflicto de intereses, la Compañía le
podrá requerir que ponga fin a la citada actividad.
 
3.1 In accordance with the Company's Code of Conduct, if you are engaged in any
form of employment, self-employment, directorships or consulting work outside of
the Company, you must notify the Human Resources Department In writing so that
the Company can determine whether a conflict of Interest exists. In the event of
a conflict of Interest, the Company may ask that you terminate such outside
activity.
4. Lugar y horario de trabajo
 
4. Place and hours of work
4.1 El Trabajador prestará sus servicios desde su lugar de residencia. No
obstante, la Compañía a se reserva el derecho a cambiar el centro de trabajo del
Trabajador a otros lugares, si ello fuera considerado necesario para el adecuado
desarrollo de sus funciones, dentro de los límites que establece el artículo 40
del Estatuto de los Trabajadores.
 
4.1 The Employee shall perform his services from his home address. However, the
Company reserves the right to change the Employee's workplace to other locations
should this be considered necessary for the performance of his duties, within
the limits established in article 40 of the Worker's Statute.
4.2 Sin perjuicio de lo anterior, el Trabajador acepta desplazarse temporalmente
a cualquier lugar en España o en el extranjero cuando ello sea necesario para el
desempeño de sus funciones.
 
4.2 Notwithstanding the above, the Employee accepts to make the necessary trips
to any domestic or foreign location should this be considered necessary for the
performance of his duties.
4.3 El horario de trabajo del Trabajador será el actualmente vigente en la
Compañía. Sin embargo, teniendo en cuenta la responsabilidad del puesto que
desempeña el Trabajador, el horario se aplicara con flexibilidad para el
adecuado cumplimiento de las necesidades de negocio, siempre dentro de los
limites establecidos por el marco normativo.
 
4.3 The Employee's hours of work will be those currently established In the
Company. However, in view of the responsibility of the Employee’s position, the
timetable will be applied with flexibility In order to guarantee an adequate
fulfillment business' needs, always within the limits of the statutory
provisions.
5. Vacaciones
 
5. Annual leave
5.1 El Trabajador tendrá derecho a 23 días laborables de vacaciones anuales,
además de los festivos correspondientes, pudiéndolos disfrutar en varios
períodos, según las necesidades y de acuerdo con la Compañía. Las vacaciones
anuales deberán ser planificadas por anticipado y acordadas y aprobadas por la
Compañía.
 
5.1 The Employee shall be entitled to 23 working days paid holiday per year,
plus any public holidays, which can be enjoyed over several periods of time,
according to the needs of the Company and as agreed by the Parties. Annual leave
has to be planned In advance and agreed and approved by the Company.
5.2 Este derecho se aplicara de modo prorrateado en el presente alio natural.
 
5.2 This right will apply on pro-rata basis in the present calendar year.
6. Retribución
 
6. Remuneration
6.1 Remuneración fija
 
6.1 Fixed remuneration
6.1.1El Trabajador percibirá una remuneratión de 285.000 Euros brutos anuales,
que se abonará en 12mensuaridades.
 
6.1.1The fixed remuneration of the Employee shall be an annual salary of gross
Euros 285,000. This amount shall be payable in 12 monthly installments.
6.2 Retribución variable
 
6.2 Variable remuneration






--------------------------------------------------------------------------------





6.2.1 El Trabajador podrá percibir una retribución anual variable de 285.000
euros brutos que será calculada de acuerdo con los objetivos que se fijaran
anualmente conforme a lo establecido en la Politica de la Compañía vigente en
cada momento. El pago de la retribución variable sera trimestral
 
6.2.1 The Employee can qualify for an annual variable remuneration in an amount
of gross Euros 285,000 per year, which will be calculated in accordance to the
objectives fixed on an annual basis following the Company Policy in force at the
time. The payment of the variable remuneration will be quarterly in arrears
6.2.2 La percepción de esta retribución variable en un determinado ejercicio no
consolida ningún derecho a favor del Trabajador a percibirio en los ejercicios
sucesivos, sea por el mismo, inferior o superior importe, ya que su concesió
está reservada a la libre discrecionalidad de la Compañía en función de sus
resultados, los del Grupo y la dedicación, esfuerzo y resultados obtenidos por
el Trabajador.
 
6.2.2 Payment of this variable remuneration on an specific year will not
constitute a right to receive such payments in future years, whether for the
same, higher or lower amounts, as its granting is reserved to the Company's
absolute discretion depending on the results obtained by the Company and the
Group and the dedication, efforts and results obtained by the Employee.
6.3 Prima de fichaje
 
6.3 Sign-on bonus
6.3.1 El Trabajador recibirá una centidad de 325.000 Euros brutos como prima de
fichaje. El primer 50% de dicha cantidad (es decir, 162,500 euros brutos) se
abonará en los 30 días siguientes al inicio de su relación laboral, y al 50%
restante se abonará a los 30 días de que se hayan cumplido 6 meses del inicio de
la relación laboral, condiclonado a quo el Trabajador permanezca empleado por is
Compallia en ese momenta. DIcha cantidad que la Empresa abona al Trabajador con
caracter excepclonal a fin de premier su incorporacion a la Empresa, no se
volvera a pager en el futuro y en el supuesto de extincion del presente
Contrato, per cualquier cause que se produzca, no sera tomade en consideracion
pare calcular la correspondiente Indemnizacion, si es quo la misma resultase
legalmente obligatorta, al no retribuir esta prima el trabajo del Trabajador en
favor de la Empresa.
 
6.3.1 The Employee will be paid the amount of gross Euros 325,000 as a sign on
bonus. The first 50% (i.e. gross Euros 162,500) will be payable within 30 days
of your commencement of employment and the second 50% will be payable within 30
days of the six month anniversary of your commencement of employment provided
that you remain an employee of Workday at that time. This bonus, which is paid
to the Employee as an extraordinary award for his Incorporation to the Company,
will not be repeated again in the future. In case of termination of the
contract, for any cause, this sign on bonus will not be taken into account for
the calculation of the severance (if legally applicable), as it does not
constitute a payment for the services provided by the Employee.
6.4 Retribution en especie
 
6.4 Remuneration in kind
6.4.1 Gastos de automóvil


El Trabajador tendra derecho a la cantidad de 16.800 Euros brutos anuales en
concept° de gastos de vehiculo.
 
6.4.1 Car allowance


The Employee will be entitled to a car allowance amounting to gross Euros 16,800
per year.
6.4.2 Segura medico privado, seguro de incapacidad y seguro de vida El
Trabajadar tendrá derecho a un seguro médico privado, un seguro de incapacidad y
un seguro de vida, que serán o blen contratados directamente por la Compañía en
favor del Trabajador, o contratados directamente por el Trabajador y
reembolsados al mismo por la Compañía, en los términos y con los limites que se
pacten con entre el Trabajador y la Compañía, y de acuerdo con las prácticas
habituales de Workday en EMEA.
 
6.4.2 Health insurance, disability and life insurance
The Employee will be entitled to a private health insurance, disability
insurance and life insurance, which will be either took by the Company on his
benefit, or took directly by the Employee, in which case the Company shall
refund the expenses and premiums derived thereof, in accordance with the terms
and limits agreed between the Employee and the Company, and with Workday’s
standard practices in EMEA.






--------------------------------------------------------------------------------





6.4.3 Contribución al Plan de Pensiones


El Trabajador tendrá derecho a una aportación anual a su plan de pensiones por
un importe bruto equivalente al 12% de la suma de su salario base (fijado en la
cláusula 6.1 anterior) y su remuneración variable (fijada en la cláusula 6.2
anterior), o a una “prima de contibución al Plan de Pensiones”, en el mismo
importe bruto -12% de la suma de su salario base fijado en la cláusula 6.1
anterior y su remuneración variable fijada en la cláusula 6.2 anterior- hasta
que el plan de pensiones sea constituldo. El cálculo de la aportación del 12% al
plan de pensiones de la suma del salario fijo y variable estará siempre referido
a los salarios fijo y variables vigentes/actualizados en cada período anual
 
6.4.3 Pension contribution


The Employee will be entitled to a yearly pension contribution in his pension
plan in the gross amount of 12% of the sum of his base salary (as per clause
6.1.above) and annual bonus (as per clause 6.2. above), or a yearly “pension
contribution award” by that same gross amount -12% of the sum of his base salary
(as per clause 6.1. above) and annual bonus (as per clause 6.2, above)- until
the pension plan is properly set up. This 12% gross amount contribution to the
pension plan as a calculation of the sum of the base and annual bonus salary
will always be done according to the current/updated salary amounts governing in
each yearly period
6.4 Deducciones
 
6.5 Withholdings
6.3.2De los importes menclonados en la presente Cláusula se deducirán las
retenciones a cuenta del Impuesto sobre la Renta de las Personas Físicas, las
cuotas de la Seguridad Social a cargo del Trabajador y cualesquiera otras que
procedan de acuerdo con la legislación vigente.
 
Withholdings on account of Personal Income Tax and Social Security contributions
for the Employee, as well as any other established in the applicable
legislation, shall be deducted from the compensation agreed upon in this Clause.
7. Gastos de viaje y mudanza
 
7. Travel and relocation expenses
7.1 En sus viajes y desplazamientos y en las atenciones e iniciativas sociales
que el desempeño del puesto exija, el Trabajador segulrá, conforme a los
criterios generales de la Compañía, el sistema de gastos pagados contra
justificación de todos aquellos que resulten adecuados pare el desempeño de sus
funclones.
 
7.1 In his travels and journeys and in any corporate entertainment functions
that may be required for the performance of his duties, the Employee shall
follow the Company’s travel expenses reimbursement procedure, providing evidence
as to any reasonable expenses that may have been incurred in the performance of
his duties.
7.2 En caso de que el Trabajador sea trasladado a Reino Unido en el curso de su
prestación de servicios para la Empresa tendrá derecho a recibir apoyo económico
por parte de la misma para cubrir los gastos de alojamiento y colegio, así como
los generados por la mudanza o gastos externos de agencia soporte en este
traslado, durante dos años sin que puedan exceder de 392.593 Euros brutos.
 
7.2 In case of a relocation of the Employee to the United Kingdom during his
rendering of services for the Company he will be entitled to obtain relocation
support of two years housing allowance and school expenses, as well as those
costs generated by the movement of goods or external agent fees support for the
relocation purposes not to exceed gross Euros 392,593.
8. Ausencia y enfermedad
 
8. Absence and sickness
8.1 En caso de ausencia del trabajo por enfermedad o cualquier otra
causa inevitable, el Trabajador deberá notificarlo a la Compañía en el primer
día de ausencia, sin perjuicio de las correspondientés notificaciones legales y
procedimientos aplicables según la normative de la Seguridad Social. En todo
todo caso las razones de la ausencia deberán ser justificadas.
 
8.1 In case of absence from work through illness or other unavoidable cause, the
Employee must notify it to the Company, on the first day of absence,
notwithstanding the relevant applicable statutory notifications and procedures
under the Social Security. In all cases, the reasons for absence must be
justified.






--------------------------------------------------------------------------------





9. Seguridad y Salud


El Trabajador se compromete a cumplir y hacer cumplir todas las disposiciones
legales y convencionales que en materia de higiene, seguridad y salud en el
trabajo que legal o convencionalmente resulten de aplicación en cada momento.
En cumplimiento de lo dispuesto en dichas disposiciones, el Trabajador se
compromete expresamente a cooperar plenamente en cualquier tipo de evaluación de
riesgos del puesto de trabajo, así coma otras medidas que puedan resultar de
aplicación en la oficina de su domicillo particular de conformidad con las
referidas disposiciones.
A fin de garantizar el cumplimiento de las obligaciones contenidas en la
presente cláusula 9, en caso de que el Trabajador camble de domicilio deberá
notificar a la Compañía su nueva dirección en el plaza de 15 días.
 
9. Health and Safety


The Employee agrees to comply and cause others to comply with all hygiene and
health and safety labour regulations, legally or conventionally applicable at
any time.
In compliance with such regulations, the Employee expressly agrees to fully
cooperate in any workplace risk evaluation or other reasonable preventive
measures that may be required at his home office under the above mentioned
regulations.
In order to guarantee the fulfilment of the obligations provided for in this
clause 9, if the Employee decides to move he will have to notify the Company his
new address within 15 days.
10. Protección de datos
 
10. Data protection
10.1 El Trabajador por la presente declara que conoce y acepta que la Compañía u
otras Compañías del Grupo Workday tratarán datos relativos a él (que la Compañía
podrá recoger por escrito, electrónicamento o de cualquier otro modo)
incluyendo, a meros efectos enunciativos, el nombre, dirección particular,
número de tarjeta de la seguridad social, permisos de trabajo y residencia,
experiencia, salario y beneficios (los “Datos Personales”).
 
10.1 The Employee hereby agrees and gives his consent to the processing of
personal data by the Company or other companies of the Workday Group relating to
the Employee (which the Company may obtain in any form, whether in writing,
electronically or otherwise), including but not limited to, the name, address,
number of the social security card, residence and work permits, expertise,
salary and benefits (“Personal Data”).
10.2 Los Datos Personales serán incorporados a un fichero cuyo responsible es la
Compañía. El domicilio social de la Compañía consta en el encabezamiento del
presente contrato.
 
10.2 The Personal Data will be included in a data file whose controller is the
Company. The Company’s registered address is included in the heading of this
contract.
10.3 Los Datos Personales se tratarán para  gestionar la relación
empleador/empleado, incluyendo sin carácter limitativo las siguientes
finalidades: salario y revisiones salariales, y otros beneficios (tales como
planes de pensiones, seguro de vida, médico y de viajes y planes de opciones
sobre acciones), así como con el objeto de mejorar los sistemas de seguridad y
cumplimiento de obligaciones contractuales y legales (tales como retenciones de
Impuesto sobre la Renta de Personas Fisicas y contribuciones a la Seguridad
Social) y mantenimiento de registros de baja por enfermedad y permisos de
paternidad a los meros efectos del cumpilmiento de obligaciones laborales y de
Seguridad Social.
 
10.3 Personal Data is processed for the management of the employer/employee
relationship, including, but not limited to the following purposes: the payment
and review of salaries and other benefits (such as pension, stock option plans
and medical, life and travel insurance), facilitating appraisals, maintaining
sickness and absence records, exclusively for the mere accomplishment of labour
and Social Security obligations, and also more generally to maintain and improve
security systems and ensure compliance with its legal and contractual
obligations such as income tax withholdings and social security contributions.






--------------------------------------------------------------------------------





10.4 La Compañía solicitará periódicamente al Trabajador la revisión y
actualización de los Datos Personales que sobre él se mantengan en el fichero de
trabajadores de la Compañía. No obstante lo anterior, el Trabajador tendrá el
derecho a revisar, rectificar y actualizar sus Datos Personales en cualquier
momento, a acceder a ellos, cancelarios y a oponerse a cualquier tratamiento que
no se encontrase justificado por el mantenimiento de la relación laboral
medlante solicitud dirigida al Departamento de Recursos Humanos de la Compañía,
a la dirección indicada en el encabezamiento del presente contrato.
 
10.4 The Company shall ask from time to time the Employee to review and update
the Personal Data held in the Company's employee database. Notwithstanding the
foregoing the Employee will have the right to periodically review, rectify and
update his Personal Data at any time, have access to them, cancel them and
oppose to any processing which was not justified by the employment relationship
through request to the Human Resources Department of the Company, sent to the
address indicated in the heading of this contract.
10.5 El Trabajador conoce y acepta expresamente que la Compañía pueda en
cualquler memento poner los Datos Personales a disposición de otras Compañías
del Grupo Workday en otros países, ya seán compañías localizadas en la Unión
Europea o en otros países, algunos de los cuales pueden no ofrecer un nivel de
protección equivalente al que existe en la Unión. Europea, pare fines de gestión
de recursos humanos dentro del Grupo Workday.
 
10.5 The Employee expressly acknowledges and agrees that the Company may
periodically make available the Personal Data to other Companies of the Workday
Group in other countries, which may be located in the European Union and
elsewhere, including countries that may not offer, an equivalent level of
protection to that applicable in the European Union, for purposes of human
resources management within the Workday Group.
10.6 El Trabajador asimismo declare conocer y aceptar que la Cornparlia puede
requerir poner los Dates Personales o parte de eilos a disposlcian del personal
de Workday que necesite conocer cliches Dates Personales, de las autorldades
competentes (I nci uyenclo a u torida des fiscales), futuros empleadores y pote
ncia les co mpradores de la Compafila o de cualqulera de sus actives c negoclos,
contables, auditereS, abogados y otros asesores externos, y terceros, comp por
ejemplo entidades financieras gestoras de planes de opclones sobre acetones,
localizados en la Union Europea o en otros paises, algunos de Ios cuales pueden
no ofrecer un nivel de proteccion equivalente al que existe en la Union Europea.
 
10.6 Moreover, the Employee acknowledges and agrees that the Company may, from
time to time, need to make available some or all of the Personal Data to Workday
personnel with a need to know such Personal Data, legal and regulatory
authorities (including the tax authorities), future employers, potential
purchasers of the Company or any of its assets or business, to its accountants,
auditors, lawyers and other outside professional advisers and to third parties
supplying products or services to the Company, such as stock options brokers,
located in the European Union or elsewhere, including countries that may not
offer an equivalent level of protection to that applicable in the European
Union.
10.7 A los efectos de este Cláusula, se entenderá por “datos personales”
cualquier información relacionada con el Trabajador y necesaria para el
cumplimiento de las finalidades del tratamiento anteriormente mencionadas, como
su nombre y apellidos, edad, estado civil, datos de contacto personales, número
de hijos, datos bancarlos, antigüedad, remuneración, evaluaciones de desempeño,
puestos y actividades desempeñadas en la Compañía, curriculum vitae, historial
laboral, controles de acceso, participación en cursos de formación, seguros
médicos, etc.
 
10.7 For the purposes of this Clause “personal data” shall be understood to
include all the information relating to the Employee which is necessary to carry
out the processing mentioned above, such as his full name, age, marital status,
personal contact information, number of children, bank account data, seniority,
compensation, performance evaluations, posts and activities carried out in the
Company, curriculum vitae, employment history, access control records,
participation in training courses, medical Insurance, etc.
11. Variación de datos
 
11. Change of details






--------------------------------------------------------------------------------





11.1 El Trabajador deberá notificar a la Compañía por escrito cualquier cambio
de estado y de datos personales o profesionales que pudleran ser relevantes a
los efectos de la relación laboral, o para el cumplimiento de las obligaciones
de Seguridad Social o fiscales de la Compañía, en el plazo de un mes desde el
acaecimiento del citado camblo. Toda faita de comunicación de esta nueva
información eximirá a la Compañía de cualquier responsabilidad y hará que el
Trabajador sea responsable de indemnizar a la Compañía por cualquier daño que
pudlera corresponderie.
 
11.1 The Employee must notify the Company in writing of any change of status,
personal or professional details that might be relevant for the purposes of the
employment relationship, or for the Company's Social Security or tax
obligations, within one month of such change. Any failure to provide this new
information shall exempt the Company from liability, and make the Employee
responsible for compensating the Company for any damages to which it might be
entitled.
12. Propiedad intelectual e industrial
 
12. Intellectual property
12.1 El Trabajador reconoce que los derechos de propiedad industrial e
intelectual derivados de los resultados del trabajo realized° por él mismo, solo
o en colaboración, durante la vigencia de su contrato y que (I) sean fruto de la
actividad explicita o implicitamente constitutiva del mismo o con elle
relacionada o (II) en ejecución de sus funciones a (III) sigulendo las
instrucciones de la Compañía, pertenecen a la Compañía de forma exclusiva,
durante toda su vigencia, en todo su alcance material, en todos los Estados, por
el máximo tiempo permitido, en todas las modalidades de explotación y con la
facultad de transmitirios a terceros, en cumplimiento con los terminus
expresados por la Ley 11/1986 de Patentes, por el RDLeg 1/1996 que aprueba el
Texto Refundido de la Ley de Propledad Intelectual y por la normativa especial o
sectorial que resulte aplicable.
 
12.1 The Employee acknowledges that Rights of Intellectual Property derived from
the work performed by him/her, as an individual or in collaboration, throughout,
the duration of his/her contract and that (i) are the result of the activities
directly or indirectly of subject-matter of the contract or related thereto or
(ii) are in execution of his/her duties or (iii) under instruction of the
Company, belong exclusively to the Company, throughout the duration of these
rights, for the maximum extent, in all jurisdictions, for the maximum period of
time permissible, in all modes of exploitation and with the ability to
subsequent assignment to third parties, in accordance with the terms expressed
in Patent Law 11/1986 (Ley 11/1986 de Patentes), Royal Legislative Decree 1/1996
(Real Decreto Legislative 1/1996) adopting the Modified Text of the law of
Intellectual Property (Texto Refundido de la Ley de Propledad Intelectual) and
any and all applicable additional or sectoral regulations.
12.2 El Trabajador deberá prestar su colaboración, sin percibir remuneración
adicional a aquella pactada expresamente en este Contrato a descrita en las
normas especiales o sectoriales que resulten aplicables, en la medida necesaria
para la efectividad de los derechos de la Compañía inciuyendo la firma y
otorgamiento de todos aquellos documentos o la realización de todos aquellos
actos necesarlos para que la Compañía pueda solicitar u obtener el registro en
cualquier Estado de los derechos de propledad industrial e intelectual descritos
en el párrafo tercero de esta cláusula. El Trabajador se abstendrá de cualquier
actuación que pueda redundar en detrimento de tales derechos. Igualmente, el
Trabajador no entregará a Workday ningún document o información confidendal
pertenenciente a terceras partes.
 
12.2 The Employee must guarantee their cooperation/assistance, without receiving
additional compensation to that expressly and explicitly agreed upon in this
contract or described in other additional or sectoral provisions that may prove
applicable, to the degree required for the effectiveness of the rights of the
Company including the signing and execution of all such documents or the
performance of all such acts necessary for the Company’s ability to seek or
obtain in any jurisdiction the registration of Intellectual property rights
outlined in the third paragraph of this clause. The Employee shall abstain from
any act which may, in any way, adversely affect the attainment and preservation
of such rights. In addition, the Employee will not provide Workday with any
documents, records or confidential information belonging to any other parties.






--------------------------------------------------------------------------------





12.3 Por derechos de propiedad industrial e intelectual se entenderán (i)
patentes, modelos de utilidad, certificados complementarios de protección,
obtenclones vegetales, invenclones, diseños industriales, derechos de autor y
derechos conexos, bases de datos, marcas y nombres comerciales registrados o no,
denominaciones sociales y el derecho a solicitar su registro (ii) derechos sobre
nombres de dominlo (iii) secretos comerciales o know-how (iv) solicitudes,
extensiones y renovaciones en relación con cualquiera de los derechos anteriores
(v) cualquier otro derecho de naturaleza similar o que tenga un efecto
equivalente en cualquier Estado y (vi) cualquier licencia a derecho real o
contractual sobre cualquier derecho de propiedad intelectual o industrial.
 
12.3 Intellectual Property Rights means (i) patents, utility models,
supplementary protections certificates, plant varieties, inventions, designs,
copyright and related or neighboring rights, database rights, trade marks and
related goodwill, trade names and related - goodwill, company names, whether
registered or unregistered, and rights to apply for registration; (ii)
proprietary rights in domain names; (iii) Know How; (iv) applications,
extensions and renewals in relation to any of these rights; (v) all other rights
of a similar nature or having an equivalent effect anywhere in the world and
(vi) any license or right, contractual or in rem, in any intellectual property
right.
13. Equipos facilitados al Trabajador
 
13. Equipment provided to the Employee
13.1 El Trabajador queda obligado a culdar con la máxima diligencia de todos los
documentos, herramlentas y materiales que reciba de la Compañía y a conservarios
en un buen estado.
 
13.1 The Employee must make his best efforts to look after all documents,
equipment and materials he may receive from the Company, and to preserve them in
good condition.
13.2 La utilización de los documentos, herramientas y materiales que la Compañía
proporcione al Trabajador para el desempeño de su puesto de trabajo será
conforme al Código de Conducta de la Compañía.
 
13.2 The use of these tools shall be solely and exclusively for corporate and
professional purposes, as a work tool or instrument for the performance of the
duties inherent to his work post, in accordance with the Company's Code of
Conduct.
13.3 Dada la condición de herramlentas de trabajo, la Compañía se reserve el
derecho a adopter las correspondientes medidas de control, que el Trabajador
acepta. En caso de detectarse que el Trabajador realiza un uso indebido de las
mismas, o si realiza liamadas, visualizae a descarga, envíe o recibe el material
anteriormente descrito utilizando un teléfono o equipo informático proporcionado
por la Compañía, se adoptarán las medidas disciplinarias correspondientes,
incluyendo -en su caso- el despido. Iguaimente, la Compañía podrá iniciar las
acciones correspondientes coma consecuencia de los daños o perjuicios, directos
o indirectos, que pudieran derivarse del incumplimiento de las disposiciones en
esta materia.
 
13.3 By virtue of said work tools status, the Company expressly reserves its
right to adopt the corresponding control measures, which the Employee accepts.
In the event that undue use of these work tools by the Employee is detected, if
he makes calls, views or downloads, sends or receives the material indicated
above using a telephone or computer provided by the Company, the pertinent
disciplinary measures may be adopted, including dismissal. Equally, the Company
may bring the corresponding action as a result of damages, be they direct or
indirect, suffered due to any infringement on this matter.
14. Normativa interna y procedimientos
 
14. Company rules and procedures
14.1 El Trabajador asume la obligación de cumplimiento de las normativas y
políticas internas y procedimientas de la Compañía y el Grupo Workday; los
cuales bien se ecuentran a disposición del Trabajador tanto en las páginas web
internas como públicas de la misma o bien serán comunicados de modo
independiente. El Trabajador también asume el cumplimiento de cualquier otra
normativa interna que entre en vigor durante la prestación de sus servicios
laborales.
 
14.1 The Employee undertakes the obligation to be bound by the internal rules,
policies and procedures of the Company and the Workday Group, which are posted
on Workday's internal or external website or will be communicated to him
separately. The Employee also agrees that he will also be bound by any other
rules that may come into force during his employment.
15. Confidencialidad
 
15. Confidentiality






--------------------------------------------------------------------------------





15.1 Las partes asuman y coinciden en que la esencia del negocio de la Compañía
se basa en la garantía de una absoluta confidencialidad. El Trabajador se
compromete a no revelar a ninguna persona o entidad, durante la vigencia de este
Contrato y después de la finalización del mismo, ninguna información referente a
los negocios, clientes, operaciones, instalaciones, cuentas o finanzas de la
Compañía, el Grupo Workday y/o cualquier Compañía Asociada o perteneciente al
Grupo Workday, ni a sus procedimientos, métodos, transacciones, "know-how", o
cualquier otro aspecto relacionado con la actividad de dichas entidades que el
Trabajador pueda conocer o haya conocido con motivo de la prestación de sus
servicios en la Compañía. El Trabajador actuará con la mayor diligencia para
evitar la publicación o revelación de cualquier información confidencial
referente a esas materias.
 
15.1 The parties observe that the principal aspect of the Company's business is
based on a guarantee of total confidentiality. The Employee undertakes not to
disclose to any person or entity, throughout the term and after the end of this
Contract, any information relating to business, customers, operations,
installations, accounts or finances of the company, the Workday Group and/or any
Associated Company or company belonging to the Group, or its procedures,
methods, transactions, “know how”, or any other aspect relating to the activity
of these entities which the Employee may know or have known as a result of the
provision of his services to the Company, and the Employee shall act with the
greatest diligence to avoid the publication or disclosure of any confidential
information relating to these matters.
15.2 Todos los documentos, materiales, archives o cualquier otro artícula de
cualquier tipo relacionado con la Compañía, el Grupo Workday y/o cualquier
Compañía Asociada o perteneciente al Grupo Workday serán considerados como
confidenciales. Al extinguise este Contrato por cualquier razón, el Trabajador
se compromete a devolver a la Compañía o, en su caso, a cualquier Compañía
Asociada o perteneciente al Grupo Workday, cualquier documento, material o
soporte de cualquier tipo que contenga información que pudiera considerarse
confidencial y que se encuentre todavia en poder del Trabajador, y renuncia
expresamente a cualquier derecho que le corresponda a reteneria.
 
15.2 The documents, material, files or any other item of any type related to the
Company, the Workday Group and/or any Associated Company or company belonging to
the Group shall be deemed confidential. At the termination date of this Contract
for any reason, the Employee undertakes to return to the Company or, if
appropriate, to any Associated Company or company belonging to the Group, any
type of document, material or support containing confidential information and
which is in the Employee's possession at the time, and expressly waives any
right that may correspond thereto to retain the same.
15.3 El Trabajador responderá personalmente, por los daños, directos o
indirectos que se ocasionen a la Compañía por el incumplimiento de esta
Ciáusuia, sin perjuicio del ejercicio de las acciones pertinentes que pueda
entabiar la Compañía contra el beneficiario de la información.
 
15.3 The Employee shall be personally liable, for any direct or indirect damages
to the Company arising from the breach of this Clause, notwithstanding any
appropriate action which the Company is entitled to take against the beneficiary
of the information.
16. Extinción
 
16. Termination
16.1 Este Contrato se podrá extinguir en los supuestos y condiciones previstos
en el Estatuto de Trabajadores y demás legislación aplicable.
 
16.1 This Contract may be terminated by either party in accordance to Workers'
Statute and other applicable legislation.
16.2 Indemnización por despido improcedente
 
16.2 Severance in case of termination without Fair Cause






--------------------------------------------------------------------------------





16.2.1 En el supuesto de despido improcedente del Trabajador por la Compañía en
una fecha anterior a que se cumplan 12 meses desde el inicio de la relación
laboral del Trabajador, este tendrá derecho a (i) una indemnización por despido
equivalente a 300.000 euros brutos, y (ii) la parte de la Prima de Fichaje
(establecida en clausula 6.3) a abonar durante el primer año de la relación
laboral, que aún no hublese sido abonada. Las cantidades establecidas en el
punto (i) y (ii) anterior incluirán y absorberán cualquier cantidad
indemnizatoria derivada de la aplicación del Estatuto de los Trabajadores.
 
16.2.1 In the event of the Employee's termination by the Company without Fair
Cause (“despido improcedente”), on a date less than twelve months from the
commencement of the Employee's employment, he will be entitled to (i) a
severance payment equal to gross Euros 300,000, plus (ii) the balance of the
unpaid sign-on bonus (established In clause 6.3) due in the first year of the
Employee's employment. The amounts stated in (i) and (ii) will include and
absorb any statutory severance amounts due under the statutory rights contained
in the Spanish Workers' Act.
16.2.2 En el supuesto de despido improcedente del Trabajador por la Compañía en
una fecha posterior a que se cumplan 12 meses desde el inicio de la relación
laboral del Trabajador, pero anterior a que se cumplan 24 meses desde el inicio
de la relación laboral del Trabajador, éste tendrá derecho a una indemnización
por despido equivalente a 300.000 euros brutos, que incluirá y absorberá
cualquier cantidad indemnizatoria derivada de la aplicación del Estatuto de los
Trabajadores.
 
16.2.2 In the event of the Employee's termination by the Company without Fair
Cause (“despido improcedente”), on a date greater than twelve months from the
commencement of the Employee's employment but less than twenty four months of
the Employee's employment, he will be entitled to a severance payment equal to
gross Euros 300,000, which will include and absorb any statutory severance 2
amounts due under the statutory rights contained in the Spanish Workers' Act.
16.2.3 En el supuesto de despido improcedente del Trabajador por la Compañía
(sin “Justa Cause”) en una fecha posterior a que se cumplan 24 rneses desde el
inicio de la relación laboral del Trabajador, éste tendrá derecho a una
indemnización por despido equivalente a la cantidad indemnizatoria derivada de
la aplicación del Estatuto de los Trabajadores.
 
16.2.3 In the event of the Employee's termination by the Company without Fair
Cause (“despido improcedente”), on a date greater than twenty four months of the
Employee's employment, he will be entitled to the statutory severance amounts
due under the statutory rights contained in the Spanish Workers' Act.
16.2.4 En el supuesto de despido procedente del Trabajador o dimisión
voluntaria, éste no tendrá derecho a cantidad alguna en concepto de
indemnización o compensación.
 
16.2.4 In the event of the Employee's termination by the Company with Fair Cause
(“despido procedente”) or voluntary resignation, the Employee will have no right
to any amount as severance.
16.3 Extinción por cambio de control


En caso de que se produzca un cambio de control de Workday y la consecuente
extinción de la relació laboral (salvo en los supuestos de despido procedente y
dimisión voluntaria), el Trabajador tendrá derecho a las cantidades y derechos
recogidos en el Plan para el cambia de control establecido por el Consejo de
Administración de Workday, que incluirá un pago bruto equivalenta de al menos el
100% de la remuneración fija anual del Trabajador de acuerdo con lo establecido
en la dausula 6.1 anterior, y la maduración acelerada del 50% de los “equity
awards” del Trabajador pendientes de maduración en el memento de la extinción.
Los términos y definiciones de la presente clausula serán establecidos en el
Plan de cambio de control.
Las provisiones de la presente clausula para el caso de extinción en el contexto
de un cambio de control prevalecerá sobre lo dispuesto en la clausula 16.2,
anterior, que quedará sin efecto en dicho supuesto de cambio de control
 
16.3 Termination in a change of control


In case of a change of control of Workday and subsequent termination of the
Employee (other than termination for fair cause or due to voluntary
resignation), he will be entitled to the amounts and rights determined by the
change of control plan as set forth by Workdays' Board of Directors, which shall
Include no less than a gross payment of 100% of the Employee's yearly fixed
remuneration as per Clause 6.1 above, plus the accelerated vesting of 50% of the
Employee's unvested equity awards at the moment of termination.
The exact terms and definitions of this covenant will be defined by the change
of control Plan.
Provisions of the present clause for the event of termination in the context of
a change of control shall prevail over the contents of clause 16.2. above, which
shall lose its effects in such event of change of control.






--------------------------------------------------------------------------------





16.4 Habida cuenta de la importancia del puesto objeto de este contrato, las
partes acuerdan expresamente como condición esencial del presente contrato que
en caso de cese voluntario del Trabajador, este se comprometerá a facilitar la
translción de sus cometidos a la persona que designe la Compañía colaborando en
todo lo necesarlo haste la completa entrega de toda la información necesarla
para la adecuada y satisfactoria continuudad para la Compañía. Se estima quo el
período máximo de compromiso para ello puede ser de un rnes después del día de
cese voluntario
 
16.4 Considering the importance of the position of the Employee, it is expressly
agreed by both parties as an essential part of this contract that in case of
voluntary resignation of the Employee, he will facilitate in any and all matters
the transition of the files to the person appointed by the Company until total
update and under satisfaction of the Company. It is estimated that the maximum
period for this transition can be around a month after the voluntary resignation
date.
16.5 En caso de extinción del Contrato, con independencia de la causa por que se
produzca, el Trabajador hará entrega a la Compañía de la documentación y
registros de todos tipos relativos a las operaciones efectuadas por la Compañía
o referentes a otros clientes de la Compañía, o a las compañias que hayan tenido
alguna relación con ésta. El Trabajador no tendrá derecho a retener copia alguna
de la mencionada documentación. Asimisma, en caso de extinción del presente
Contrato por cualquier cause que se produzca, el Trabajador deberá entregar a la
Compañía o a los delegados de la misma todas aquellos objetos que el Trabajador
hubiese recibido de la Compañía, entre los cuales, y de forma meramente
enunciativa, se incluyen el, teléfono móvil, hardware y software, tarejetas de
crédito, llaves de acceso al centro de trabajo, etc., así como cualquier otra
propiedad de o relacionada con la Compañía que pudiera estar en posesión o bajo
el control del Trabajador.
 
16.5 In the event the Contract is terminated for any reason, the Employee shall
deliver to the Company any documentation and records of any type relating to the
transactions carried out by the Company or related to other clients of the
Company or to any companies that have had any relationship with the Company. The
Employee shall not be entitled to retain any copies of such documentation.
Likewise, in the event of termination of the Contract for any reason, the
Employee shall deliver to the Company or its delegates all the objects that the
Employee has received from the Company, including but not limited to mobile
phone, hardware and software, credit cards, keys to the workplace etc., as well
as any other property belonging or relating to the Company which may be in the
Employee's possession or control.
17. Únice Contrato
 
17. Whole Agreement
17.1 El presente Contrato constituye la totalidad del entendimiento entre las
pates. El resto de manifestaciones, acuerdos, entendimientos y contratos, ya
sean escritos o verbales, (en su caso) de servicios entre is Compañía y el
Trabajador quedan en este acto anulados y reemplazados.
 
17.1 This Agreement constitutes the whole agreement between the parties. All
other representations, arrangements, understandings and agreements, whether
written or oral, (if any) for service between the Company and the Employee are
hereby abrogated and superseded.
18. Nulidad parcial
 
18. Severability
18.1 En el supuesto de que cualquier Cláusula o parte de una Cláusula contenida
en este Contrato sea declarada nula o no aplicable por un juzgaclo o tribunal
competente, el resto de Cláusulas a parte de las mismas de este Contrato
permanecerán en vigor y con plenos efectos, y no se verán afectadas por dicha
declaración.
 
18.1 In the event of any Clause or part of a Clause contained in this Agreement
being declared invalid or unenforceable, by any court of competent jurisdiction,
all other Clauses or parts of Clauses contained in this Agreement shall remain
in full force and effect and shall not be affected thereby
19. Ley Aplicable
 
19. Governing Law
19.1 Este Contrato se regirá e interpretará en todos los sentidos conforme al
Estatuto de los Trabajadores y al resto de legislación aplicable.
 
19.1 This Agreement shall be governed by and construed in all respects in
accordance with the Statute of Workers, and other applicable legislation.
19.2 Cada una de las partes de este Contrato se somete irrevocablemente a la
jurisdicción no exclusiva de los Juzgados y Tribunales españoles.
 
19.2 Each of the parties hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the Spanish Courts.
20. Idioma
 
20. Language
20.1 Este contrato se ha firmado en inglés y en español. En el supuesto de que
surja alguna discrepancia entre ambas versiones, prevalecera la versión en
inglés.
 
20.1 This agreement has been signed in both English and Spanish. In the event
any discrepancies should arise between the two versions, the English version
shall prevail.






--------------------------------------------------------------------------------





Y EN TESTIMONIO DE LO CUAL, las partes habiendo leído detenidamente este
documento y en prueba de su conformidad, lo ratifican y firman en tres
ejemplares originales, en el lugar y fecha señalados en el encabezamiento,
siendo cada copia de identica fuerza.
 
AND IN WITNESS WHEREOF, the parties, having read this document carefully, and as
evidence of their approval, ratify and sign three copies, each copy having
identical weight, in the place and on the date stated at the start of this
Contract


/s/ Shaun Redgrave
Workday BV
Representada por
D. Shaun Redgrave




/s/ Luciano Fernandez Gómez
EL TRABAJADOR
D. Luciano Fernandez Gómez
 


/s/ Shaun Redgrave
Workday BV
Represented by
Mr. Shaun Redgrave




/s/ Luciano Fernandez Gómez
THE EMPLOYEE
Mr. Luciano Fernandez Gómez




